           Case 4:16-cr-00194-BRW Document 84 Filed 09/08/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                  4:16-CR-00194-BRW

RICHARD BARTMANN

                                            ORDER

       For the reasons set out below, Defendant’s Motion for Compassionate Release (Doc.

No. 83) is DENIED.

I.     BACKGROUND

       On February 9, 2018, Petitioner pled guilty to receipt of child pornography, and the other

charges were dismissed.1 On July 26, 2018, he was sentenced to 114 months in prison.2

II.    DISCUSSION

       Although the First Step Act made the procedural hurdles for compassionate release a bit

less strenuous, a defendant still must establish “extraordinary and compelling reasons” and that

release would not be contrary to the 18 U.S.C. § 3553(a) factors.3

       Before a Defendant may seek compassionate release under the First Step Act, he must

first make the request with the Bureau of Prisons and exhaust his administrative remedies there.4

Defendant requested compassionate release form the warden, and that request was rejected on


       1
        Doc. No. 18.
       2
        Doc. No. 31.
       3
        18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.
       4
       See United States v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark.
May 14, 2020) (no jurisdiction when defendant fails to exhaust administrative remedies).

                                                1
           Case 4:16-cr-00194-BRW Document 84 Filed 09/08/20 Page 2 of 3




April 30, 2020. However, it does not appear that Defendant appealed the denial, which means he

has not exhausted his administrative remedies. Accordingly, Plaintiff’s motion is premature and

this Court lacks jurisdiction.

       Even if this Court had jurisdiction, the request would be denied. In support of his

motion, Defendant asserts has a history of prostate cancer, early-stage lung cancer, COPD, and

low heart rate, which put him at a higher risk of suffering from COVID-19. First, these health

conditions are not “extraordinary and compelling” reasons to support Defendant’s release.

Although the First Step Act did not define this phrase, it defers to the United States Sentencing

Guidelines, which does set out examples.5 Defendant’s health conditions are not listed.

Although Defendant has provided medical records, there is no evidence that his health conditions

are severe enough to prevent him from independently functioning within the prison. He also has

provided neither argument nor evidence that his health conditions cannot be controlled with

medication. Second, “fear of contracting COVID-19 or of experiencing more intense symptoms

than the average person are not extraordinary or compelling enough reasons for release.”6 Third,

Defendant has served less than 50%, which means he does not meet the minimum served-time

requirements under the Guidelines.


       5
         Of course, this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n. 1. The
examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal
illness” or the condition “substantially diminishes the ability of the defendant to provide
self-care within the environment of a correctional facility and from which he or she is not
expected to recover”; (2) “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant’s family circumstances include either “(i) The death or incapacitation of the caregiver
of the defendant’s minor child or minor children” or “(ii) The incapacitation of the defendant's
spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.”
       6
        United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D.
Ark. June 16, 2020).

                                                  2
         Case 4:16-cr-00194-BRW Document 84 Filed 09/08/20 Page 3 of 3




       Even if Defendant could establish extraordinary and compelling reasons, his request for

relief must be denied because of the § 3553(a) factors – specifically, protecting the public from

additional crimes by Defendant and reflecting the severity of the offense.

        In 2014, the Department of Homeland Security (“HSI”) and the FBI began investigating

accounts that appeared to be selling sexually explicit pictures, videos, and live streams of minors

in the Philippines. On April 13, 2016, HSI received a CyberTip from the Center for Missing and

Exploited Children, which included eight image files containing child pornography which were

sent as attachments to Defendant’s email. A search of Defendant account revealed over 20,000

emails and chats, many of which contained sexually explicit conversations and pertained to the

solicitation and distribution of child pornography. There were also plans to travel to the

Philippines to engage in sexual activity with underage females. When officers executed a search

warrant on Defendant’s home, they seized numerous electronic devices that contained child

pornography. When asked if he ever engaged in sexual activity with any minors when he

traveled to the Philippines, he responded, “Not a one, much to my chagrin.” Additionally,

Defendant committed the instant offense when he was nearly 80 years old, so it is unlikely that

he has “aged out” of the behavior involved in the instant offense.

                                         CONCLUSION

       For the reasons stated, Defendant’s Motion for Compassionate Release (Doc. No. 83) is

DENIED.

       IT IS SO ORDERED, this 8th day of September, 2020.

                                                     Billy Roy Wilson
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
